Bullard, J.,

delivered the opinion of the court.
The plaintiff sues to recover of the corporation the amount of a prize drawn by him, in the 20th class of a lottery authdrized by an act of the legislature, for the benefit of the latter. He alleges, that he purchased the ticket of one Faget, who, failing to pay the prize, was sued by him, and a judgment recovered, but which has never been satisfied. He further alleges, that the corporation fraudulently neglected to appoint commissioners, and to give the security required *499by the act of the legislature authorizing the lottery, and, thereby, as well as by justice and equity, became liable to pay him the prize. The plaintiff, in a supplemental petition, further alleges, that the corporation sold their privilege, but that the lottery was got up under the management of Faget, and was drawn with the knowledge and consent of the defendants, who are, nevertheless, liable for the prize to which his ticket was entitled.
The defendants answered by admitting that they had been authorized by the legislature to raise twenty thousand dollars by lottery: but that they were authorized by the sanie act, to sell, or otherwise dispose of the privilege thus granted, and that they did sell their privilege, but not to Faget, and they 'deny their liability to pay. They further plead the prescription of one year.
The facts of the case are not contested. The defendants sold their privilege to one Ribetti, who afterwards sold it to J. B. Faget, of whom the ticket was purchased, in the 20th class of the church lottery, and drew one half of the capital prize of ten thousand dollars.
The act of the legislature in question, authorized the church wardens to raise by lottery, the sum of twenty thousand dollars, for the purpose of building a church, and other necessary edifices, for the use of the congregation. It was made their duty to appoint three discreet persons, as managers, to make a scheme for said lottery, and sign and sell the tickets, and superintend the drawing, and pay the prizes, with full powers to do all things for the more complete execution of the objects contemplated by the act.
It was further provided, that if the sum of twenty thousand dollars should not be raised by the church wardens, by the first class of the lottery, they should be authorized to “ commence and carry on a second and third class, until the before mentioned sum of twenty thousand dollars should be raised,” provided, that the managers should be required to give security, to the satisfaction of the governor, that they would pay the prizes, &c. The third section of the act authorized the church wardens to sell, or otherwise dispose of the privilege *500and authority granted by the act, to any person or persons, on such terms as by them might appear most expedient.
The church wardens of the Catholic congregation of St. Francis, were authorized to raise the sum of twenty thousand dollars by lottery, and to draw as many as three classes, with the ■right to sell their privileges, which they did to another person, who also sold his rights and privileges to F, who draws as many as twenty classes; J2eldt that there was no privity between the church wardens and F, and they were notliable for the payment of the prizes drawn under his management.
It has been contended, on the part of the defendants, that it was the managers who should be appointed by them, in the event of their proceeding to draw a lottery, for their benefit, and at their risk, who were to give the security required by the act, and that having sold their privilege, as they were authorized to do, they were not bound either to appoint managers, or to cause them to furnish security. It does not appear to us that there was any privity between the church wardens and Faget, of whom the ticket was purchased. They transferred all their rights and privileges under the act of the legislature, to Ribetti, subject to the conditions and restrictions contained in that act, and he sold to Faget, subject to the same restrictions. It was clearly not the duty of the church wardens to require of Faget to furnish security to the satisfaction of the governor, inasmuch as be was neither their agent, nor their transferree. There is certainly no evidence to show any fraudulent neglect on the part of the church wardens, to appoint commissioners, and to give the security required, as alleged by the plaintiff in his petition. They did nothing more than they had a right to do, in selling their privilege, subject to its legal restrictions.
There is also great force in ¡the objection, that the act authorized but three classes of the lottery, and that the ticket in question purports to have been one in the twentieth class. The church wardens were authorized by the act to raise twenty thousand dollars, by a lottery, and if that sum should not be raised by the first class, they were authorized to commence and carry' on a second and, a third class, until that sum should be raised, &c. This right to draw even a second class, depended on the condition that the sum contemplated to be raised had not been realized by the first. The words of the act do not appear to us to authorize more than three classes.
The case against the corporation of Washington, cited in ■argument, was decided upon different principles. That cor-*501potation appears to have been rendered liable, on the ground that G-illispie was acting under them in drawing a lottery, in pursuance of a general authority conferred by the city charter. In the present case it does not appear that Faget held himself out to the world as the agent of the church wardens, or as a manager appointed or authorized by them. Persons purchasing tickets from him had an opportunity to inquire into his rights. He had purchased of Ribetti, by notarial act, passed before. Carlile Pollock. It would have been, discovered that the church wardens had parted with all their rights, and that,' as he was in no manner subjected to their control, the purchasers of tickets must look to him for the payment of the prizes drawn.
This view of the case renders it unnecessary to notice the plea of prescription.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, rvith costs.